STROOCK & STROOCK & LAVAN LLP 180 Maiden Lane New York, New York 10038 December 24, 2014 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention: Karen L. Rossotto Re: BNY Mellon Funds Trust File Numbers: 811-09903; 333-34844 Ladies and Gentlemen: On behalf of BNY Mellon Funds Trust (the "Trust"), transmitted for filing under the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, is Post-Effective Amendment No. 53 (the "Amendment") to the Trust's Registration Statement on Form N-1A (the "Registration Statement"). The Amendment relates to Post-Effective Amendment No. 52 ("Amendment No. 52") to the Registration Statement, filed with the Securities and Exchange Commission (the "Commission") on October 24, 2014 for the purpose of implementing certain changes to the investment policies of certain of the Trust's series (each series, a "fund"). The Amendment is being filed in order to respond to comments of the staff (the "Staff") of the Commission on Amendment No. 52 that were provided to the undersigned by Karen L. Rossotto of the Staff via telephone on December 10, 2014 and to complete previously incomplete portions of the filing, including updating financial information, to make certain other revisions and to file exhibits, including the consent of the Trust's independent registered public accounting firm. The Trust's Tandy certification is filed herewith. The prospectuses and statement of additional information ("SAI") included in the Amendment have been marked to indicate changes from the versions filed as part of Amendment No. 52. For the convenience of the Staff, and for completeness purposes, the Staff's comments have been restated below in their entirety, and the response is set out immediately following each comment. We have considered comments made by the Staff with respect to one section of the Registration Statement as applicable to similar disclosure elsewhere in the Registration Statement. Capitalized terms used but not defined herein have the meanings assigned to them in the Amendment. Prospectus Fund Summary—BNY Mellon Large Cap Market Opportunities Fund and BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund 1. Staff Comment : Short sale risk is included as a principal risk of investing in these funds. If selling securities short is a part of either fund's principal investment strategy, please so disclose in the summary section. Additionally, please confirm that fund expenses from engaging in short sales are included in the fee tables. Response : We have been advised by Trust management that selling securities short is not a part of either fund's principal investment strategy and have deleted the referenced risk factor. Additionally, we have been advised by Trust management that no expenses relating to securities sold short are included in the fee tables because the funds did not sell securities short in the most recent fiscal year. Any substitute dividend and interest expenses on securities sold short will be included as a part of "Other expenses—Other expenses of the fund" or, if significant, as a separate caption under "Other expenses" in the fee table in future periods. Fund Summary—BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund 2. Staff Comment : In Principal Investment Strategy , the second sentence of the fifth paragraph states that "In selecting securities for the Large Cap Tax-Sensitive Strategy, the portfolio manager uses an optimization program to establish portfolio characteristics and risk factors that the portfolio manager determines are within an acceptable range of the S&P 500." Please consider clarifying this language, e.g. by explaining on what basis portfolio characteristics are considered "acceptable." Response : The referenced sentence has been revised as follows: In selecting securities for the Large Cap Tax-Sensitive Strategy, the portfolio manager uses an optimization program to establish portfolio characteristics and risk factors that the portfolio manager determines are desirable relative to the aggregate characteristics and risk factors of the securities in the S&P 500. The portfolio characteristics and risk factors could be considered to have more or less risk than the S&P 500. 3. Staff Comment : In Portfolio Management , please reduce the disclosure to include only the items called for by Form N-1A (the name of each investment adviser and sub-adviser and the name, title and length of service of each portfolio manager). Response : Please note that, as a result of the fund's multi-strategy style, disclosure in accordance with Form N-1A is still somewhat lengthy. However, we have revised the fourth paragraph in Portfolio Management as follows: Investment decisions for the U.S. Large Cap Equity Strategy have been made since the fund's inception in July 2010 by Walter Scott's Investment Management Group (IMG). The members of the IMG with the most significant responsibility for the day-to-day management of the portion of the fund's assets allocated to the U.S. Large Cap Equity Strategy are Jane Henderson, the managing director of Walter Scott, Roy Leckie, a director of Walter Scott and co-leader of the IMG, Charlie Macquaker, a director of Walter Scott and co-leader of the IMG, and Rodger Nisbet, the executive chairman of Walter Scott. Fund Summary—BNY Mellon Income Stock Fund 4. Staff Comment : The first sentence in Principal Investment Strategy states that "the fund normally invests at least 80% of its net assets in stocks." The last sentence in Principal Investment Strategy states that "[t]he fund invests primarily in common stocks but also may invest up to 10% of its assets in convertible securities...." If convertible securities will be included for purposes of determining the fund's compliance with its policy with respect to 80% of its net assets ("80% Policy"), please confirm that these securities are readily convertible into stock. Response : We have been advised by Trust management that any convertible securities that will be considered stock for purposes of the fund's 80% Policy will be readily convertible into stock. 5. Staff Comment : Large cap stock risk is included as a principal risk of investing in the fund, but the fund may invest in companies of any market capitalization. If appropriate, please also disclose in Principal Risks any risks associated with investment in small and mid-cap stocks. Response : Management of the Trust has advised us that investing in securities of companies other than large cap companies is not a principal investment strategy of the fund. Please note that the fifth sentence in Principal Investment Strategy states that "[t]he fund may invest in the stocks of companies of any size, although it focuses on large-cap companies." Small and midsize company risk is indicated for the fund in Fund Details—Investment Risks and Other Potential Risks—Other Potential Risks . Fund Summary—BNY Mellon Small Cap Multi-Strategy Fund 6. Staff Comment : Please confirm to us that each portfolio manager listed in the Portfolio Management section is jointly and primarily responsible for managing the fund's assets. Response : This disclosure is found in Fund Details—Management—Portfolio Managers , in response to Item 10(a)(2) of Form N-1A, [1] in a footnote to the table listing each fund's portfolio managers: "Except as otherwise disclosed, each portfolio manager is jointly and primarily responsible for managing the fund's assets (or the portion of the fund's assets allocated to the strategy for which the portfolio manager is responsible)." Please note that there is no similar requirement in Item 5 of Form N-1A for the summary section. Fund Summary—BNY Mellon Focused Equity Opportunities Fund 7. Staff Comment : Growth and value stock risk is included as a principal risk of investing in the fund. If value investing is a part of the fund's principal investment strategy, please so disclose in the summary section. Response : The following sentence has been added as the third sentence of the first paragraph of Principal Investment Strategy : "The fund may hold growth or value stocks or a blend of both." Fund Summary—BNY Mellon International Appreciation Fund 8. Staff Comment : The first sentence of the second paragraph in Principal Investment Strategy states that "the investment adviser screens the Morgan Stanley Capital International (MSCI) Europe, Australasia and Far East (EAFE
